FILE COPY




   BRIAN QUINN
    Chief Justice
                                 Court of Appeals                            VIVIAN LONG
                                                                                 Clerk

JAMES T. CAMPBELL
      Justice
                                  Seventh District of Texas                MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                Potter County Courts Building                P. O. Box 9540
                                                                               79105-9540
                                 501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                   Amarillo, Texas 79101-2449                  (806) 342-2650

                                www.txcourts.gov/7thcoa.aspx

                                     January 2, 2015

B.J. Allen Galloway                            Randall C. Sims
TDCJ-ID #01847377                              District Attorney
Daniel Unit                                    501 S. Fillmore, Suite 5A
938 FM 1673                                    Amarillo, TX 79101
Snyder, TX 79549                               * DELIVERED VIA E-MAIL *

RE:       Case Numbers: 07-14-00325-CR, 07-14-00326-CR, 07-14-00327-CR,
          07-14-00328-CR, 07-14-00329-CR, 07-14-00330-CR
          Trial Court Case Numbers: 66223-E, 66224-E, 66255-E, 66256-E,
          66257-E, 66258-E

Style: B.J. Allen Galloway v. The State of Texas

Dear Mr. Galloway and Mr. Sims:

          The Court has issued mandate in the captioned causes.

                                                  Very truly yours,
                                                  Vivian Long
                                                  VIVIAN LONG, CLERK

 xc:     Honorable Douglas Woodburn (DELIVERED VIA E-MAIL)
         Caroline Woodburn (DELIVERED VIA E-MAIL)